In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-17-00150-CV

IN RE: THE COMMITMENT OF                   §    On Appeal from the 372nd District Court
MAURICE BLUITT
                                           §    of Tarrant County (D372-S-13193-16)

                                           §    September 27, 2018

                                           §    Opinion by Chief Justice Sudderth


             JUDGMENT ON EN BANC RECONSIDERATION

      After considering the State of Texas’s motion for en banc reconsideration, we

dismiss the motion as moot. We withdraw our July 12, 2018 opinion and judgment

and substitute the following.

      This court has again considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. It is ordered that the judgment of the

trial court is reversed. The case is remanded to the trial court for further proceedings

consistent with this opinion.
      It is further ordered that the State of Texas shall pay all of the costs of this

appeal, for which let execution issue.


                                         SECOND DISTRICT COURT OF APPEALS



                                         By /s/ Bonnie Sudderth
                                            Chief Justice Bonnie Sudderth